     Case 2:20-cv-02480-TLN-AC Document 17 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MINOR E.T. by and through his Guardian          No. 2:20-cv-02480-TLN-AC
      ad Litem LEATAIE TAGALU,
12
                           Plaintiff,
13                                                    ORDER APPOINTING LEATAIE TAGALU
             v.                                       AS GUARDIAN AD LITEM FOR MINOR
14                                                    PLAINTIFF E.T.
      CITY OF RANCHO CORDOVA;
15
      OFFICER BRIAN FOWELL, individually
16    in his capacity as Police Officer for the
      City of Rancho Cordova; and DOES 1-50,
17    inclusive, individually, jointly and
      severally,
18
                           Defendants.
19

20
21          Having considered the parties’ petition and good cause appearing, the Court hereby

22   GRANTS the Parties’ Petition. (ECF No. 10.) Leataie Tagalu is now appointed guardian ad

23   litem of Minor E.T.

24          IT IS SO ORDERED.

25   DATED: February 10, 2021

26
27
                                                          Troy L. Nunley
28
                                                          United States District Judge

                                                      1
